Exhibit 10.2

 

[g188941kei001.jpg]

 

1 Terminal Drive, Plainview, NY 11803 · Phone (516) 677-0200 · Fax (516)
714-1219 · www.veeco.com

 

June 19, 2009

 

Mr. John Kiernan

[address]

 

 

Re: Retention Incentive

 

Dear John:

 

As a valued member of the Veeco finance team, whose contributions to the success
of the Company are considered critical, especially during the CFO transition, we
are pleased to extend the following incentive to you as a means of securing your
continued service to Veeco and to provide you additional financial security
during this period.

 

1.               Retention Incentive.  In exchange for your continued employment
with Veeco, you are eligible to receive a cash bonus in the gross amount of
$100,000 (the “Retention Incentive”), payable as a single lump sum.  The
Retention Incentive will be considered earned on, and will be paid within thirty
(30) days of, the Payment Date, which is defined as the earlier of:

 

·                  One hundred and twenty (120) days following the date on which
a new CFO is named, including in the event that you are selected to be the new
CFO, and commences employment in such capacity with Veeco, or

·                  July 1, 2010.

 

In order to receive the Retention Incentive, you must:

 

·                  remain employed by Veeco until the Payment Date, and

·                  devote your full-time working hours to your employment with
Veeco, and

·                  perform your job responsibilities and any other duties
assigned in good faith and to the best of your abilities.

 

2.               Payment in the Event of Termination.  In the event that your
employment is terminated prior to the Payment Date (i) by Veeco and without
Cause, or (ii) by you with Good Reason (as that term may be defined in a
separate agreement between Veeco and you), the Retention Incentive will be
deemed to have been earned in full and will be payable within thirty (30) days
of the Payment Date.  In the event that your employment is terminated prior to
the Payment Date by you, without Good Reason, the Retention Incentive will be
forfeited in full.

 

3.               Employee at Will.  You and Veeco acknowledge that you are an
employee at will.  Nothing herein shall be deemed to be an employment agreement
or in any way create an obligation of Veeco to offer or provide employment to
you or for you to remain an employee of Veeco.

 

1

--------------------------------------------------------------------------------


 

4.               Tax Withholding.  Veeco shall be entitled to withhold from the
payments to be made hereunder all foreign, federal, state and local taxes that
employers are required by law to withhold therefrom.

 

5.               Amendment; Waiver.  The provisions of this Agreement may not be
modified, amended or waived except in writing signed by both parties hereto. 
The waiver of compliance with any provision of this Agreement shall not operate
as a waiver of any other provision of this Agreement or of any subsequent breach
of this Agreement.

 

6.               Cause. “Cause” shall mean (i) failure to carry out your duties,
responsibilities and obligations as an employee, including your obligations
under this Agreement, (ii) insubordination, (iii) the commission of an act of
theft, fraud or embezzlement or (iv) the commission of a crime punishable by
imprisonment.

 

7.               Entire Agreement.  This Agreement sets forth the entire
agreement between the parties pertaining to the subject matter herein and
supersedes any and all prior agreements or understandings between the parties
pertaining to such subject matters.

 

8.               Severability.  Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, such provision shall immediately become
null and void, leaving the remainder of this agreement in full force and effect.

 

9.               Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York, without regard
to the choice of law provisions thereof.

 

John, we appreciate your contributions to Veeco and look forward to your support
through this transition.  Please indicate your acknowledgment and agreement
below and return this letter to Veeco no later than the close of business on
June 26, 2009, when this offer will expire if not previously accepted.

 

VEECO INSTRUMENTS INC.

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

By:

/s/ Robert W. Bradshaw

 

Signed:

/s/ John P. Kiernan

Name:

Robert W. Bradshaw

 

 

Title:

Sr. Vice President

 

Printed Name:

 

 

Human Resources

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------